987 So. 2d 1284 (2008)
Philip FERRANTE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-859.
District Court of Appeal of Florida, Fourth District.
August 20, 2008.
Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Michelle A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reject defendant's contention of error in consolidating for trial the two counts of the completed act with the single count of a later attempt to commit the same act. See Crossley v. State, 596 So. 2d 447, 450 (Fla.1992) (standard of review for the consolidation or severance of charges is abuse of discretion); Canakaris v. Canakaris, 382 So. 2d 1197, 1203 (Fla.1980) (discretion is abused when no reasonable judge would *1285 take the view adopted by the trial judge); Ellis v. State, 622 So. 2d 991, 1000 (Fla. 1993) (offenses are properly joined if connected in some significant way, including fact that one crime is causally related to another and was temporally proximate).
We correct the written sentence, however, to reflect the intent of the oral pronouncement of sentence: 15 years imprisonment on Count I, to be consecutive to 5 years imprisonment on Count II, to be followed by 5 years of sex offender probation for Counts II and III, the probationary terms to be concurrent.
Remanded for correction of written sentence.
SHAHOOD, C.J., POLEN and FARMER, JJ., concur.